DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species K, Figs. 15A-15K, claims 1-20 in the reply filed on 2/3/2022 is acknowledged.  The traversal lacked arguments and therefore  the arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“cooling elements” in claims 1, 8 and 12 where the cooling elements are not coupled with functional language, and will be interpreted reasonably and broadly for purposes of examination.
“heat-generating structure” in claims 1, 8 and 12, wherein the heat-generating structure is not coupled with functional language, and therefore will be interpreted reasonably and broadly for purposes of examination.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-20 are rejected for being dependent on claim 12.

Claim 12 recites the limitation “determining that operation of the heat-generating structure is likely to generate heat” which is indefinite for being unclear if there is structure doing the determining of if a human is doing the determining, thereby making the metes and bounds of the claim unclear.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “determining, using a controller, that operation of the heat-generating structure is likely to generate heat”.

Claim 13 recites the limitation “measuring at least one of a junction temperature and a clock speed for the clock” which is indefinite for being unclear if a structure is doing the measuring or if a human is.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “measuring, using a controller, at least one of a junction temperature and a clock speed for the clock”.

Claim 14 recites the limitation “determining whether a function is used” which is indefinite for being unclear if there is structure doing the determining of if a human is doing the determining, thereby making the metes and bounds of the claims unclear.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “determining, using the controller, whether a function is used”.

Claim 15 recites the limitation “determining whether an interface is used” which is indefinite for being unclear if there is structure doing the determining of if a human is doing the determining, thereby making the metes and bounds of the claims unclear.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “determining, using the controller, whether an interface is used”.

Claim 16 recites the limitation “determining a pattern of usage of the heat-generating structure” which is indefinite for being unclear if there is structure doing the determining of if a human is doing the determining, thereby making the metes and bounds of the claims unclear.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “determining, using the controller, a pattern of usage of the heat-generating structure”.

The term “under-damped” in claim 18 is a relative term which renders the claim indefinite. The term “under-damped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term will be examined as “damped”.

Claim 18 recites the limitation “driving portion of the plurality of piezoelectric cooling elements” in lines 2-3 which is indefinite for being unclear if the portion of the plurality of piezoelectric cooling elements is the same as that which was claimed in line 1 or not.  For purposes of examination, the limitation will be interpreted as “driving the portion of the plurality of piezoelectric cooling elements”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelkar et al. (US 2014/0052429) hereinafter referred to as Kelkar.

Regarding claim 1, Kelkar teaches a system (Fig. 3, data center 140) for cooling a heat-generating structure (computer systems 144) comprising: 
an array of cooling elements (fans 142) corresponding to regions (regions associated with each of the computer systems 144, wherein the fans 142 can be operated in regions of 144 associated with subset 312 or 310) the heat-generating structure where heat is generated in response to operation of the heat-generating structure (inherent that computer systems 144 generate heat when operating, which is why they need to be cooled by fans 142); and  
5a controller (Fig. 1, 146) configured to activate portions (Fig. 3, portion 312 which comprises 3 fans) of the array of cooling elements based on a determination (Fig. 5, step 504, “Identify Heat-Intensive Date Using a Predictive Model; see paragraph 0053 which discusses predictive modeling where patterns of data accessed is used to predict where heat intensive datasets (ie. physical location of the dataset) will occur, “Referring back to FIG. 5, at 504 dataset analyzer program 132 may identify one or more heat-intensive datasets using a predictive model. A variety of predictive analytics, data mining models technologies, data mining methodologies, and so forth can be utilized to build the predictive model. Training data can be utilized to build a model that learns, for example, patterns of the data access associated with the business value of the data, which may be influenced by various business parameters. Various algorithms, methods, and/or techniques can be employed to build the predictive model and all such algorithms, methods, and/or techniques are intended to fall within the scope of this detailed description. In an embodiment, dataset analyzer program 132, when trying to identify one or more heat-intensive datasets, may generate the predictive model capable of predicting a data access pattern related to a business behavioral pattern.”) that operation of the heat-generating structure is likely to generate heat in a given region (region where the heat intensive data discussed in paragraph 0053, is physically located on the computer systems 142) of the heat-generating structure. (see paragraph 0057, “FIG. 6 is a flowchart of a method for controlling an array of cooling devices performed by the cooling controller program in accordance with an illustrative embodiment. At 602, cooling controller program 146 may receive one or more heat-intensive data storage region identifiers from, for example, dataset analyzer program 132. At 606, cooling controller program 146 may identify one or more groups of cooling devices 142 responsible for cooling off one or more heat-intensive data storage regions received at 602 using, for example, cooling system map stored in the database 124. At 608, cooling controller program 146 may selectively adjust at least one operating parameter for the one or more groups identified at 606.”)  

Regarding claim 3, Kelkar teaches the system of claim 1, wherein the determination that operation of the heat-generating 15structure is likely to generate heat is based on use of a function (function of predicting using known methods shown underlined in paragraph 0053, “The predictive modeling techniques may include, but are not limited to, decision trees, logistic regression classification, survival analysis, outlier detection, trend analysis, correlation analysis and factor and cluster analysis. A decision tree is a predictive modeling technique that predicts outcomes in a dataset based on searching and discovering trends, patterns and relationships in the dataset.”). 
 
Regarding claim 4, Kelkar teaches the system of claim 1, wherein the determination that operation of the heat-generating structure is likely to generate heat is based on use of an interface (interface 832 in Fig. 7; see paragraph 0059, “Dataset manager program 130, dataset analyzer program 132, and cooling controller program 146 can be stored on one or more of the portable computer-readable tangible storage devices 936, read via R/W drive or interface 832 and loaded into one or more computer-readable tangible storage devices 830.”).  

20Regarding claim 5 Regarding claim 5, Kelkar teaches the system of claim 1, wherein the determination that operation of the heat-generating structure is likely to generate heat is based on a pattern of usage (paragraph 0053, “The predictive modeling techniques may include, but are not limited to, decision trees, logistic regression classification, survival analysis, outlier detection, trend analysis, correlation analysis and factor and cluster analysis. A decision tree is a predictive modeling technique that predicts outcomes in a dataset based on searching and discovering trends, patterns and relationships in the dataset.”).  

Regarding claim 12, Kelkar teaches a method of cooling for cooling a heat-generating structure (computer systems 144) comprising: 
	determining, using a controller (Fig. 1, 146), that operation of the heat generating structure is likely to generate heat (Fig. 5, step 504, “Identify Heat-Intensive Date Using a Predictive Model; see paragraph 0053 which discusses predictive modeling where patterns of data accessed is used to predict where heat intensive datasets (ie. physical location of the dataset) will occur, “Referring back to FIG. 5, at 504 dataset analyzer program 132 may identify one or more heat-intensive datasets using a predictive model. A variety of predictive analytics, data mining models technologies, data mining methodologies, and so forth can be utilized to build the predictive model. Training data can be utilized to build a model that learns, for example, patterns of the data access associated with the business value of the data, which may be influenced by various business parameters. Various algorithms, methods, and/or techniques can be employed to build the predictive model and all such algorithms, methods, and/or techniques are intended to fall within the scope of this detailed description. In an embodiment, dataset analyzer program 132, when trying to identify one or more heat-intensive datasets, may generate the predictive model capable of predicting a data access pattern related to a business behavioral pattern.”)  (region where the heat intensive data discussed in paragraph 0053, is physically located on the computer systems 142) of the heat-generating structure. (see paragraph 0057, “FIG. 6 is a flowchart of a method for controlling an array of cooling devices performed by the cooling controller program in accordance with an illustrative embodiment. At 602, cooling controller program 146 may receive one or more heat-intensive data storage region identifiers from, for example, dataset analyzer program 132. At 606, cooling controller program 146 may identify one or more groups of cooling devices 142 responsible for cooling off one or more heat-intensive data storage regions received at 602 using, for example, cooling system map stored in the database 124. At 608, cooling controller program 146 may selectively adjust at least one operating parameter for the one or more groups identified at 606.”)  
driving a portion Fig. 3, portion 312 which comprises 3 fans)  of an array of cooling elements (fans 142) corresponding to regions (regions associated with each of the computer systems 144, wherein the fans 142 can be operated in regions of 144 associated with subset 312 or 310) of the heat-generating structure where heat is generated in response to determining that operation of the heat-genreating structure is likely to generate heat operation of the heat-generating structure (Fig. 5, step 504, “Identify Heat-Intensive Date Using a Predictive Model”; see paragraph 0053)

Regarding claim 14, Kelkar teaches the system of claim 12, wherein the determination that operation of the heat-generating 15structure is likely to generate heat further includes: determining, using the controller, whether a function is used (function of predicting using known methods shown underlined in paragraph 0053, “The predictive modeling techniques may include, but are not limited to, decision trees, logistic regression classification, survival analysis, outlier detection, trend analysis, correlation analysis and factor and cluster analysis. A decision tree is a predictive modeling technique that predicts outcomes in a dataset based on searching and discovering trends, patterns and relationships in the dataset.”). 
 
Regarding claim 15, Kelkar teaches the system of claim 12, wherein the determination that operation of the heat-generating structure is likely to generate heat further includes determining, using the controller, whether an interface is used (interface 832 in Fig. 7; see paragraph 0059, “Dataset manager program 130, dataset analyzer program 132, and cooling controller program 146 can be stored on one or more of the portable computer-readable tangible storage devices 936, read via R/W drive or interface 832 and loaded into one or more computer-readable tangible storage devices 830.”).  

20Regarding claim 5 Regarding claim 16, Kelkar teaches the system of claim 12, wherein the determination that operation of the heat-generating structure is likely to generate heat further includes: determining, using the controller, a pattern of usage (paragraph 0053, “The predictive modeling techniques may include, but are not limited to, decision trees, logistic regression classification, survival analysis, outlier detection, trend analysis, correlation analysis and factor and cluster analysis. A decision tree is a predictive modeling technique that predicts outcomes in a dataset based on searching and discovering trends, patterns and relationships in the dataset.”) of the heat generating structure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 12, 17 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (US 2008/0041574), hereinafter referred to as Arik, in view of Kelkar.

Regarding claim 1, Arik teaches a system (Fig. 4) for cooling a heat-generating structure (Fig. 4 and 8, comprising integrated circuit 20 and plurality of electrical components 42; see paragraph 0041, “The cooling systems can be used to cool any type of integrated circuit 20 and/or electronic component(s) 42.”) comprising: 
an array of cooling elements (Fig. 4 and 6, cooling elements 12) corresponding to regions (region of integrated circuit 20 and electrical components 42 directly below each cooling element 12) in of the heat-generating structure where heat is generated in response to operation of the heat-generating structure (see paragraph 0020, “Disclosed herein are cooling systems comprising fluidic jets, methods for their use and methods for cooling integrated circuits.  To be more specific, micro-sized fluidic jets can be positioned in fluid communication with cooling channels that are connected in thermal communication with an electrical component (e.g., an integrated circuit).  For example, fluidic jet(s) can be disposed adjacent an area in which a hot spot is likely to occur.”); and
a controller (PID controller, paragraph 0050, “Each membrane 12 is connected to a distinct lead 24 to enable each fluidic jet to be individually operable.  For example, in one embodiment, a portion of the membranes can be activated if the temperature of the IC 20 is not determined to be excessive by a sensor disposed in operational communication with the IC 20.  If it is determined that the temperature of the IC 20 is unacceptable, all of the fluidic jets can be activated to quickly reduce the heat of the IC 20.  To enable this operation, a temperature controller can be employed, such as an on/off controller, proportional-integral-derivative controller5a controller configured to activate portions of the array of cooling elements based on a determination that operation of the heat-generating structure is likely to generate heat in a given region of the heat-generating structure.”)

Arik does not each wherein the controller is configured to activate portions of the array of cooling elements based on a determination that operation of the heat-generating structure is likely to generate heat in a given region of the heat-generating structure.

Kelkar teaches a system (Fig. 3, data center 140) for cooling a heat-generating structure (computer systems 144) comprising: 
an array of cooling elements (fans 142) corresponding to regions (regions associated with each of the computer systems 144, wherein the fans 142 can be operated in regions of 144 associated with subset 312 or 310) the heat-generating structure where heat is generated in response to operation of the heat-generating structure (inherent that computer systems 144 generate heat when operating, which is why they need to be cooled by fans 142); and  
5a controller (Fig. 1, 146) configured to activate portions (Fig. 3, portion 312 which comprises 3 fans) of the array of cooling elements based on a determination (Fig. 5, step 504, “Identify Heat-Intensive Date Using a Predictive Model; see paragraph 0053 which discusses predictive modeling where patterns of data accessed is used to predict where heat intensive datasets (ie. physical location of the dataset) will occur, “Referring back to FIG. 5, at 504 dataset analyzer program 132 may identify one or more heat-intensive datasets using a predictive model. A variety of predictive analytics, data mining models technologies, data mining methodologies, and so forth can be utilized to build the predictive model. Training data can be utilized to build a model that learns, for example, patterns of the data access associated with the business value of the data, which may be influenced by various business parameters. Various algorithms, methods, and/or techniques can be employed to build the predictive model and all such algorithms, methods, and/or techniques are intended to fall within the scope of this detailed description. In an embodiment, dataset analyzer program 132, when trying to identify one or more heat-intensive datasets, may generate the predictive model capable of predicting a data access pattern related to a business behavioral pattern.”) that operation of the heat-generating structure is likely to generate heat in a given region (region where the heat intensive data discussed in paragraph 0053, is physically located on the computer systems 142) of the heat-generating structure. (see paragraph 0057, “FIG. 6 is a flowchart of a method for controlling an array of cooling devices performed by the cooling controller program in accordance with an illustrative embodiment. At 602, cooling controller program 146 may receive one or more heat-intensive data storage region identifiers from, for example, dataset analyzer program 132. At 606, cooling controller program 146 may identify one or more groups of cooling devices 142 responsible for cooling off one or more heat-intensive data storage regions received at 602 using, for example, cooling system map stored in the database 124. At 608, cooling controller program 146 may selectively adjust at least one operating parameter for the one or more groups identified at 606.”)  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the controller of Arik, in view of Kelkar, such that the controller controls each of the cooling elements based on predictive modeling for where heat will be generated such that more heat intensive regions receive cooling from at least one of the cooling elements, thereby increasing the efficiency for maintaining ideal operating conditions of the integrated circuits and electronic components

Regarding claim 6, Arik, as modified, teaches the cooling system of claim 1, wherein the array of cooling elements includes a plurality of piezoelectric cooling elements (see paragraph 0031, “each of the cooling elements 12 are piezoelectric cooling elements since they are made from lead zirconia titanate ceramic”, wherein lead zirconia titanate ceramic is a known material which can exhibit the piezoelectric effect, when stress/strain is applied to the material to create voltage, or inverse-piezoelectric effect, where a voltage difference will create strain in the material.).

Regarding claim 7, Arik, as modified, teaches the cooling system of claim 6, further comprising: an orifice plate (Fig. 4, 4) having at least one orifice (142) therein, the orifice plate being disposed between the plurality of piezoelectric cooling elements (12) and the heat-generating structure (20 and 42), however Arik does not teach Attorney Docket No. FRORPOO556 PATENTwherein the plurality of piezoelectric cooling element is at least fifty microns and not more than five hundred microns from the orifice plate and has a length of at least three millimeters and not more than seven millimeters and wherein the orifice plate is at least fifty microns and not more than five hundred microns from the heat generating structure.

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the dimensions of the piezoelectric cooling elements as well as the relative dimensions of the cooling elements to the orifice plate and the orifice plate from the heat generating structure, since such a modification would have involved a mere change in the size (or dimension) of a component and produces no unpredictable results, wherein the dimensions allow for the flow of fluid while also being at a size which allows for being integrated in to small electronic devices.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the walls in heat exchange vessel the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the walls.

Regarding claim 12, Arik teaches a method of cooling a heat-generating structure (Fig. 4 and 8, comprising integrated circuit 20 and plurality of electrical components 42; see paragraph 0041, “The cooling systems can be used to cool any type of integrated circuit 20 and/or electronic component(s) 42.”) comprising: 
driving an array of cooling elements (Fig. 4 and 6, cooling elements 12) corresponding to regions (region of integrated circuit 20 and electrical components 42 directly below each cooling element 12) in of the heat-generating structure where heat is generated in response to operation of the heat-generating structure (see paragraph 0020, “Disclosed herein are cooling systems comprising fluidic jets, methods for their use and methods for cooling integrated circuits.  To be more specific, micro-sized fluidic jets can be positioned in fluid communication with cooling channels that are connected in thermal communication with an electrical component (e.g., an integrated circuit).  For example, fluidic jet(s) can be disposed adjacent an area in which a hot spot is likely to occur.”); and
a controller (PID controller, paragraph 0050, “Each membrane 12 is connected to a distinct lead 24 to enable each fluidic jet to be individually operable.  For example, in one embodiment, a portion of the membranes can be activated if the temperature of the IC 20 is not determined to be excessive by a sensor disposed in operational communication with the IC 20.  If it is determined that the temperature of the IC 20 is unacceptable, all of the fluidic jets can be activated to quickly reduce the heat of the IC 20.  To enable this operation, a temperature controller can be employed, such as an on/off controller, proportional-integral-derivative controller5a controller configured to activate portions of the array of cooling elements based on a determination that operation of the heat-generating structure is likely to generate heat in a given region of the heat-generating structure.”)

Arik does not each wherein the controller is configured to determine that operation of the heat-generating structure is likely to generate heat in a given region of the heat-generating structure, or wherein the driving portion of the array of cooling elements is in response to the determining that operation of the heat-generating structure is likely to generate heat.

Kelkar teaches a method for cooling a heat-generating structure (computer systems 144) comprising: 
driving an array of cooling elements (fans 142) corresponding to regions (regions associated with each of the computer systems 144, wherein the fans 142 can be operated in regions of 144 associated with subset 312 or 310) the heat-generating structure where heat is generated in response to operation of the heat-generating structure (inherent that computer systems 144 generate heat when operating, which is why they need to be cooled by fans 142); and  
5a controller (Fig. 1, 146) configured to activate portions (Fig. 3, portion 312 which comprises 3 fans) of the array of cooling elements based on a determination (Fig. 5, step 504, “Identify Heat-Intensive Date Using a Predictive Model; see paragraph 0053 which discusses predictive modeling where patterns of data accessed is used to predict where heat intensive datasets (ie. physical location of the dataset) will occur, “Referring back to FIG. 5, at 504 dataset analyzer program 132 may identify one or more heat-intensive datasets using a predictive model. A variety of predictive analytics, data mining models technologies, data mining methodologies, and so forth can be utilized to build the predictive model. Training data can be utilized to build a model that learns, for example, patterns of the data access associated with the business value of the data, which may be influenced by various business parameters. Various algorithms, methods, and/or techniques can be employed to build the predictive model and all such algorithms, methods, and/or techniques are intended to fall within the scope of this detailed description. In an embodiment, dataset analyzer program 132, when trying to identify one or more heat-intensive datasets, may generate the predictive model capable of predicting a data access pattern related to a business behavioral pattern.”) that operation of the heat-generating structure is likely to generate heat in a given region (region where the heat intensive data discussed in paragraph 0053, is physically located on the computer systems 142) of the heat-generating structure. (see paragraph 0057, “FIG. 6 is a flowchart of a method for controlling an array of cooling devices performed by the cooling controller program in accordance with an illustrative embodiment. At 602, cooling controller program 146 may receive one or more heat-intensive data storage region identifiers from, for example, dataset analyzer program 132. At 606, cooling controller program 146 may identify one or more groups of cooling devices 142 responsible for cooling off one or more heat-intensive data storage regions received at 602 using, for example, cooling system map stored in the database 124. At 608, cooling controller program 146 may selectively adjust at least one operating parameter for the one or more groups identified at 606.”)  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the controller of Arik, in view of Kelkar, such that the controller controls each of the cooling elements based on predictive modeling for where heat will be generated such that more heat intensive regions receive cooling from at least one of the cooling elements, thereby increasing the efficiency for maintaining ideal operating conditions of the integrated circuits and electronic components

Regarding claim 17, Arik, as modified, teaches the method of claim 12, wherein the array of cooling elements includes a plurality of piezoelectric cooling elements (see paragraph 0031, “each of the cooling elements 12 are piezoelectric cooling elements since they are made from lead zirconia titanate ceramic”, wherein lead zirconia titanate ceramic is a known material which can exhibit the piezoelectric effect, when stress/strain is applied to the material to create voltage, or inverse-piezoelectric effect, where a voltage difference will create strain in the material.).

Regarding claim 19, Arik, as modified, teaches the method of claim 12, wherein each of the has a first side (annotated by Examiner in Figure 1) and a second side (annotated by Examiner in Figure 1), the first side being distal to a heat-generating structure and in 20communication with a fluid (air above the first side), the second side being proximal to the heat-generating structure, each of the piezoelectric cooling element being configured to direct the fluid from the first side such that the fluid moves in a direction (annotated by Examiner in Figure 1) that is incident on a surface (surface of 20) of the heat-generating structure at a substantially perpendicular angle (the surface is perpendicular to the direction that fluid moves.

Claims 2, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik and Kelkar, in further view of Tobias (US 6,996,441), hereinafter referred to as Tobias.

Regarding claim 2, Arik, as modified, teaches the system of claim 1, wherein the heat-generating structure includes a clock (implicit there is a clock based on paragraph 0041, where clocks are well known in the art for synchronizing elements of integrated circuits; see paragraph 0041; “In FIG. 4, the electronic component is envisioned as a portion, or section, of a central processing unit that is susceptible to damage from heat, such as that which could be generated by over-clocking the device (e.g., increasing the speed of processing functions such that excessive heat is generated without cooling the IC 20”)  

Arik does not teach 10wherein the determination that operation of the heat-generating structure is likely to generate heat is based on a clock measurement for the clock.  

Tobias teaches the control of a fan used for removing heat, wherein determining that the operation of a heat generating structure (computer systems; see column 1, lines 12-15) is likely to generate heat is based on a clock measurement (clock frequency; see column 2, lines 15-25, “It has been discovered that past system operational characteristics such as power level and clock frequency, and such as processor utilization and operating system time slice utilization, may be used to predict heat removal requirements for the system. By predicting the heat removal requirements of a system, a heat removal subsystem may be advantageously controlled to anticipate temperature changes. Historical operational characteristics may be used in place of or in addition to the use of a contemporaneous, non-operational characteristic such as a temperature measurement.”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified, Arik, as modified, such that the clock frequency of the clock is used to predict heat removal requirements, as taught by Tobias, thereby producing the predictable result of anticipating temperature changes for increased efficiency.

Regarding claim 8, Arik teaches a system (Fig. 4) for cooling a heat-generating structure (Fig. 4 and 8, comprising integrated circuit 20 and plurality of electrical components 42; see paragraph 0041, “The cooling systems can be used to cool any type of integrated circuit 20 and/or electronic component(s) 42.”) comprising: 
an array of cooling elements (Fig. 4 and 6, cooling elements 12) corresponding to regions (region of integrated circuit 20 and electrical components 42 directly below each cooling element 12) in of the heat-generating structure where heat is generated in response to operation of the heat-generating structure (see paragraph 0020, “Disclosed herein are cooling systems comprising fluidic jets, methods for their use and methods for cooling integrated circuits.  To be more specific, micro-sized fluidic jets can be positioned in fluid communication with cooling channels that are connected in thermal communication with an electrical component (e.g., an integrated circuit).  For example, fluidic jet(s) can be disposed adjacent an area in which a hot spot is likely to occur.”); and
a controller (PID controller, paragraph 0050, “Each membrane 12 is connected to a distinct lead 24 to enable each fluidic jet to be individually operable.  For example, in one embodiment, a portion of the membranes can be activated if the temperature of the IC 20 is not determined to be excessive by a sensor disposed in operational communication with the IC 20.  If it is determined that the temperature of the IC 20 is unacceptable, all of the fluidic jets can be activated to quickly reduce the heat of the IC 20.  To enable this operation, a temperature controller can be employed, such as an on/off controller, proportional-integral-derivative controller, 5a controller configured to activate portions of the array of cooling elements based on a determination that operation of the heat-generating structure is likely to generate heat in a given region of the heat-generating structure.”)

Arik does not each wherein the controller configured to activate portions of the array of cooling elements based on a 10predictive determination that operation of the heat-generating structure is likely to generate heat in a given region of the heat-generating structure, the predictive determination being based on at least one of a clock speed for the heat-generating structure, use of a function by the heat- generating structure, use of an interface and a pattern of usage.

Kelkar teaches a system (Fig. 3, data center 140) for cooling a heat-generating structure (computer systems 144) comprising: 
an array of cooling elements (fans 142) corresponding to regions (regions associated with each of the computer systems 144, wherein the fans 142 can be operated in regions of 144 associated with subset 312 or 310) the heat-generating structure where heat is generated in response to operation of the heat-generating structure (inherent that computer systems 144 generate heat when operating, which is why they need to be cooled by fans 142); and  
5a controller (Fig. 1, 146) configured to activate portions of the array of cooling elements based on a 10predictive determination Fig. 5, step 504, “Identify Heat-Intensive Date Using a Predictive Model; see paragraph 0053 which discusses predictive modeling where patterns of data accessed is used to predict where heat intensive datasets (ie. physical location of the dataset) will occur, “Referring back to FIG. 5, at 504 dataset analyzer program 132 may identify one or more heat-intensive datasets using a predictive model. A variety of predictive analytics, data mining models technologies, data mining methodologies, and so forth can be utilized to build the predictive model. Training data can be utilized to build a model that learns, for example, patterns of the data access associated with the business value of the data, which may be influenced by various business parameters. Various algorithms, methods, and/or techniques can be employed to build the predictive model and all such algorithms, methods, and/or techniques are intended to fall within the scope of this detailed description. In an embodiment, dataset analyzer program 132, when trying to identify one or more heat-intensive datasets, may generate the predictive model capable of predicting a data access pattern related to a business behavioral pattern.”) that operation of the heat-generating structure is likely to generate heat in a given region (region where the heat intensive data discussed in paragraph 0053, is physically located on the computer systems 142) of the heat-generating structure. (see paragraph 0057, “FIG. 6 is a flowchart of a method for controlling an array of cooling devices performed by the cooling controller program in accordance with an illustrative embodiment. At 602, cooling controller program 146 may receive one or more heat-intensive data storage region identifiers from, for example, dataset analyzer program 132. At 606, cooling controller program 146 may identify one or more groups of cooling devices 142 responsible for cooling off one or more heat-intensive data storage regions received at 602 using, for example, cooling system map stored in the database 124. At 608, cooling controller program 146 may selectively adjust at least one operating parameter for the one or more groups identified at 606.”)  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the controller of Arik, in view of Kelkar, such that the controller controls each of the cooling elements based on predictive modeling for where heat will be generated such that more heat intensive regions receive cooling from at least one of the cooling elements, thereby increasing the efficiency for maintaining ideal operating conditions of the integrated circuits and electronic components

Arik, as modified, does not teach wherein the predictive determination being based on at least one of a clock speed for the heat-generating structure, use of a function by the heat- generating structure, use of an interface and a pattern of usage.

Tobias teaches the control of a fan used for removing heat, wherein determining that the operation of a heat generating structure (computer systems; see column 1, lines 12-15) is likely to generate heat is based on a clock speed (clock frequency; see column 2, lines 15-25, “It has been discovered that past system operational characteristics such as power level and clock frequency, and such as processor utilization and operating system time slice utilization, may be used to predict heat removal requirements for the system. By predicting the heat removal requirements of a system, a heat removal subsystem may be advantageously controlled to anticipate temperature changes. Historical operational characteristics may be used in place of or in addition to the use of a contemporaneous, non-operational characteristic such as a temperature measurement.”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified, Arik, as modified, such that the clock frequency of the clock is used to predict heat removal requirements, as taught by Tobias, thereby producing the predictable result of anticipating temperature changes for increased efficiency.

Regarding claim 9, Arik, as modified, teaches the system of claim 8, wherein the array of cooling elements includes a plurality of piezoelectric cooling elements (see paragraph 0031, “each of the cooling elements 12 are piezoelectric cooling elements since they are made from lead zirconia titanate ceramic”, wherein lead zirconia titanate ceramic is a known material which can exhibit the piezoelectric effect, when stress/strain is applied to the material to create voltage, or inverse-piezoelectric effect, where a voltage difference will create strain in the material.).

Regarding claim 10, Arik, as modified, teaches the system of claim 9, wherein each of the has a first side (annotated by Examiner in Figure 1) and a second side (annotated by Examiner in Figure 1), the first side being distal to a heat-generating structure and in 20communication with a fluid (air above the first side), the second side being proximal to the heat-generating structure, each of the piezoelectric cooling element being configured to direct the fluid from the first side such that the fluid moves in a direction (annotated by Examiner in Figure 1) that is incident on a surface (surface of 20) of the heat-generating structure at a substantially perpendicular angle (the surface is perpendicular to the direction that fluid moves.


    PNG
    media_image1.png
    431
    893
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 4 of Arik.

Regarding claim 11, Arik, as modified, teaches the system of claim 10, further comprising: an orifice plate (Fig. 4, 4) having at least one orifice (142) therein, the orifice plate being disposed between the plurality of piezoelectric cooling elements (12) and the heat-generating structure (20 and 42), however Arik does not teach Attorney Docket No. FRORPOO556 PATENTwherein the plurality of piezoelectric cooling element is at least fifty microns and not more than five hundred microns from the orifice plate and has a length of at least three millimeters and not more than seven millimeters and wherein the orifice plate is at least fifty microns and not more than five hundred microns from the heat generating structure.

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the dimensions of the piezoelectric cooling elements as well as the relative dimensions of the cooling elements to the orifice plate and the orifice plate from the heat generating structure, since such a modification would have involved a mere change in the size (or dimension) of a component and produces no unpredictable results, wherein the dimensions allow for the flow of fluid while also being at a size which allows for being integrated in to small electronic devices.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the walls in heat exchange vessel the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the walls.

Regarding claim 13, Arik, as modified, teaches the method of cooling a heat-generating structure according to claim 12, wherein the heat-generating structure includes a clock (implicit there is a clock based on paragraph 0041, where clocks are well known in the art for synchronizing elements of integrated circuits; see paragraph 0041; “In FIG. 4, the electronic component is envisioned as a portion, or section, of a central processing unit that is susceptible to damage from heat, such as that which could be generated by over-clocking the device (e.g., increasing the speed of processing functions such that excessive heat is generated without cooling the IC 20”)  

Arik does not teach 10wherein the determination that operation of the heat-generating structure is likely to generate heat is based on measuring a clock speed for the clock.  

Tobias teaches the control of a fan used for removing heat, wherein determining that the operation of a heat generating structure (computer systems; see column 1, lines 12-15) is likely to generate heat is based on a clock measurement (clock frequency; see column 2, lines 15-25, “It has been discovered that past system operational characteristics such as power level and clock frequency, and such as processor utilization and operating system time slice utilization, may be used to predict heat removal requirements for the system. By predicting the heat removal requirements of a system, a heat removal subsystem may be advantageously controlled to anticipate temperature changes. Historical operational characteristics may be used in place of or in addition to the use of a contemporaneous, non-operational characteristic such as a temperature measurement.”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified, Arik, as modified, such that the clock frequency of the clock is used to predict heat removal requirements, as taught by Tobias, thereby producing the predictable result of anticipating temperature changes for increased efficiency.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik and Kelkar as applied to claim 1, in further view of Tanaka et al. (US 2016/0377073), hereinafter referred to as Tanaka.

Regarding claim 18, Arik, as modified, teaches the method of claim 12, wherein at least a portion of the plurality of piezoelectric cooling elements is damped (will inherently be damped at a constant dependent on the materials which make up the piezoelectric cooling elements) and has a resonance frequency (will inherently have a resonance frequency) however does not teach wherein the driving further includes: driving the portion of the plurality of piezoelectric cooling elements at the resonance frequency.

Tanaka teaches a piezoelectric element (see Fig. 4A and 4B) that is similar to that of Arik’s since the elements act as a pump, wherein the piezoelectric element is driven at its resonant frequency in order to increase the pressure achievable by the pump as shown in Fig. 6 between a x f of 125, wherein a is the radius and f is the resonance frequency (see paragraph 0086, “FIG. 6 shows the relationship between a radius a multiplied by a resonance frequency f and pressure amplitude in the piezoelectric blower 100 illustrated in FIG. 1.  FIG. 6 is a graph in which the pressure amplitude is obtained by varying a radius a multiplied by a resonance frequency f by simulation.”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the plurality of piezoelectric cooling elements to operate at a resonance frequency in order to provide the predictable result of increasing the pressure able to be produced, as taught by Tanaka, thereby increasing heat transfer between the fluid and the heat generating element.

Regarding claim 20, Arik, as modified, teaches the method of claim 18, wherein an orifice plate (Fig. 4, 4) having at least one orifice (142) therein, the orifice plate being disposed between the plurality of piezoelectric cooling elements (12) and the heat-generating structure (20 and 42), however Arik does not teach Attorney Docket No. FRORPOO556 PATENTwherein the plurality of piezoelectric cooling element is at least fifty microns and not more than five hundred microns from the orifice plate and has a length of at least three millimeters and not more than seven millimeters and wherein the orifice plate is at least fifty microns and not more than five hundred microns from the heat generating structure.

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the dimensions of the piezoelectric cooling elements as well as the relative dimensions of the cooling elements to the orifice plate and the orifice plate from the heat generating structure, since such a modification would have involved a mere change in the size (or dimension) of a component and produces no unpredictable results, wherein the dimensions allow for the flow of fluid while also being at a size which allows for being integrated in to small electronic devices.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the walls in heat exchange vessel the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the walls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763